Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a paper filed on 08/11/2022 in which claims 1, 3-13, 15-16, 18-19 and 21-24 are pending and ready for examination.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed on 08/11/2022, with respect to claims 1, 5, 13, 16 and 19 have been fully considered and are persuasive.  The rejection of 102(a)(1) has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-13, 15-16, 18-19 and 21-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        September 7, 2022